Citation Nr: 1427110	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a disability manifested by left rib and left side pain.

6.  Entitlement to service connection for a chronic headache disability.

7.  Entitlement to an initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to July 8, 2009, and 20 percent disabling thereafter.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran and S.C.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010 and January 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has assumed jurisdiction of the claim for entitlement to a TDIU as part and parcel of the Veteran's left shoulder disability increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran appeared at an RO formal hearing in January 2011 and a hearing before the undersigned Veterans Law Judge in April 2014.

The issues of entitlement to service connection for lumbar and cervical spine disabilities, bilateral knee disabilities, bilateral hand disabilities, a disability manifested by left rib and left side pain, and a chronic headache disability, as well as the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 8, 2009, the Veteran's left shoulder motion did not approximate limitation to shoulder level.

2.  From July 8, 2009, the Veteran's left shoulder motion did not approximate limitation to 25 degrees from side.


CONCLUSION OF LAW

The criteria for an initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to July 8, 2009, and 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   

The appeal of the left shoulder rating claim arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, rendered in January 2007, is of record.  While the medical records relied upon are not of record, the Veteran was awarded disability benefits based on his cardiac impairment, and there is no indication that these records would be relevant to the Veteran's claim for an increased rating for his service-connected left shoulder disability.  Thus, there is no affirmative duty to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

VA examinations were conducted in July 2009 and January 2013; the record does not reflect these examinations are inadequate for rating purposes, as the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his left shoulder disability has increased in severity since he was last afforded a VA examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's left shoulder disability has been evaluated as 10 percent disabling prior to July 8, 2009, and 20 percent disabling thereafter, with the exception of the temporary total rating assigned for convalescence following the Veteran's left shoulder surgery, which was awarded from April 2011 to July 2011.  Thus, this period of convalescence will not be considered in the Board's analysis regarding the appropriate schedular ratings.  See 38 C.F.R. § 4.30 ("the total rating will be followed by an open rating reflecting the appropriate schedular evaluation").

The Veteran's left shoulder disability has been evaluated pursuant to Diagnostic Codes 5010 and 5201.  Diagnostic Code 5010, which outlines the rating criteria for traumatic arthritis, instructs ratings for traumatic arthritis are to be assigned pursuant to Diagnostic Code 5003, which outlines the rating criteria for degenerative arthritis.  Diagnostic Code 5003 states that a 10 percent rating may be assigned when there is objective evidence of both arthritis, verified by x-ray, involving two or more major joints or minor joint groups, and limitation of motion that is noncompensable under the rating criteria for limitation of motion of the specific joint involved.  A 20 percent evaluation is warranted for the same pathology, with the addition requirement of occasional incapacitating exacerbations.  

Diagnostic Code 5201, which outlines the rating criteria for limitation arm motion, allows a 20 percent rating (the minimum rating available for the non-dominant arm pursuant to this Diagnostic Code) when the range of arm motion is limited to either shoulder level or to the midway point between the side and shoulder level.  A 30 percent rating requires that shoulder motion for the non-dominant arm be limited to 25 degrees from the side.

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

For the rating period prior to July 8, 2009, the evidence fails to reflect a basis for awarding a rating higher than 10 percent.  

In September 2008, October 2008, and January 2009, private orthopedic records record the Veteran's range of shoulder flexion as 150 degrees, a range of motion far exceeding the shoulder level, which is defined as 90 degrees.  

Additionally, during this rating period, there are no medical findings or reported symptomatology upon which a higher rating could be awarded based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.

Furthermore, while the Veteran's limitation of motion was noncompensably disabling during this rating period, and his currently assigned 10 percent disability rating was assigned pursuant to Diagnostic Code 5010 (which allows a 10 percent rating for noncompensable limitation of motion and x-ray evidence of arthritis), the record fails to reflect that the Veteran experienced occasional incapacitating episodes of his left shoulder disability during this rating period, or that another major joint has arthritis that is service connected, so as to warrant the assignment of a 20 percent rating pursuant to Diagnostic Code 5010.

Thus, a basis for awarding a disability rating in excess of 10 percent for the rating period prior to July 8, 2009, has not been presented.

For the rating period commencing on July 8, 2009, the evidence fails to reflect a basis for awarding a rating higher than the currently assigned 20 percent evaluation.  

During the VA examination conducted in July 2009, the Veteran demonstrated forward flexion to 90 degrees and abduction to 85 degrees, both of which fail to equate to shoulder limited to 25 degrees from the side, the criteria for a 30 percent rating.  Moreover, while the VA examiner noted that the Veteran demonstrated on pain on flexion and abduction, the examiner quantified the related functional impairment on repetitive use as resulting in an additional 10 degree limitation of motion, equating to 80 degrees of flexion and 75 degrees of abduction, neither of which approximates a limitation of 25 degrees.  

A January 2011 VA treatment record reflects that the Veteran's shoulder flexion was limited to 90 degrees, and in March 2011, the Veteran was noted to have a full active range of shoulder motion.  In August 2011, the Veteran was noted to have an almost full range of shoulder motion.  These findings far exceed the limitation of shoulder motion required for the assignment of a 30 percent rating.

On VA examination in January 2013, the Veteran demonstrated left shoulder flexion to 95 degrees, with objective evidence of painful motion at 90 degrees, and left shoulder abduction to 80 degrees, with objective evidence of painful motion at 75 degrees.  On repetitive-use testing, the Veteran demonstrated functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement; however, he demonstrated no additional limitation of flexion or abduction.  

The Board has considered whether this objective evidence of functional loss on repetitive use is sufficient to warrant the assignment of an increased rating pursuant to 38 C.F.R. §§ 4.40, 4.45.  However, given that the Veteran's recorded ranges of motion far exceed the requisite findings for awarding a 30 percent rating (limitation of arm motion to 25 degrees from the side), the Board concludes that even considering the objective evidence repetitive use resulting in less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, the Veteran's overall functional impairment does not warrant the assignment of an increased rating.

Additionally, while the examination report reflects that the Veteran reported a history of infrequent episodes of recurrent subluxation of the scapulohumeral joint, with guarding of movement at the shoulder level, the Board may not award a separate rating for this shoulder pathology pursuant to Diagnostic Code 5202, as both Diagnostic Code 5202 and 5201 contemplate limitation of motion (described as guarding in Diagnostic Code 5202), and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

Thus, the medical evidence of record does not provide a basis for awarding a rating higher than 20 percent for the rating period commencing on July 8, 2009, nor is there any lay evidence of record that would warrant the assignment of an increased rating.  The Veteran is competent to report his left shoulder symptomatology, and his reports are assumed to be credible, as there is no evidence of record to indicate otherwise.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In his written statements and Board testimony, the Veteran has reported experiencing ongoing left shoulder pain and difficulty raising his arms above his head; however, his reported symptoms do not provide a basis for awarding an increased rating, as this symptomatology is contemplated by his currently assigned disability rating.

The Board has also considered whether a separate rating is warranted for the Veteran's left shoulder surgical scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  However, as the 2013 VA examiner characterized the scars as neither painful nor unstable, and covering an area less than 39 square centimeters (6 square inches), a compensable rating pursuant to the rating criteria for scars is not warranted.  

In sum, the preponderance of the evidence is against the claim for an initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to July 8, 2009, and 20 percent disabling thereafter; there is no doubt to be resolved; and increased schedular evaluations are not warranted.

With regard to whether referral for an extraschedular evaluation is warranted, the evidence shows that the Veteran's service-connected left shoulder disability results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected left shoulder disability are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to July 8, 2009, and 20 percent disabling thereafter, is denied.


REMAND

The Veteran reports that he fell off of a ladder during service, and as a result, incurred his service-connected left shoulder disability, as well as his claimed disabilities of his lumbar spine, cervical spine, bilateral knees, bilateral hands, and pain in his left side and ribs.  

The Veteran's service treatment records document his treatment in January 1974 for a shoulder injury after his fall from an obstacle course, and the Veteran is competent to report sustaining other injuries during this fall.  Moreover, the service treatment records also document treatment for left knee pain in March 1973 and left thumb treatment in May 1973.  

Current medical evidence reflects diagnoses of cervical and lumbar degenerative disc disease, degenerative changes of the bilateral knees and hands, and bilateral carpal tunnel syndrome.  

Furthermore, in February 2011, one of the Veteran's treating VA physicians characterized the Veteran's knee disabilities as related to service, based on the Veteran's reports of sustaining injuries to his knees during an in-service fall.  In June 2011, the Veteran's treating private orthopedist stated that the Veteran's reported in-service injuries of his back and knees possibly materially contributed to the development of his current knee and back disabilities.  

While these medical opinions are not sufficient for adjudicatory purposes, the opinions, coupled with the medical and lay evidence of record, are sufficient to trigger VA's duty to obtain a VA examination and related medical opinion regarding the etiology of his claimed disabilities.

With regard to the Veteran's service connection claim for a chronic headache disability, the Veteran was afforded a VA neurological examination in January 2011, at which time he reported experiencing headaches for five to six years.  The Veteran also denied experiencing any head injury during service other than a brief loss of consciousness after his fall off of a ladder.  However, his service treatment records document two other head injuries, and the Veteran has been service-connected for the residuals of these head injuries.  Moreover, the Veteran's service treatment records document his complaints of headaches in January, June, and October 1973, and March 1974.  Given that the Veteran is noted to be a poor historian (due to his service-connected head injury residuals), and given that headaches are potential manifestations of head injury residuals, a new VA examination is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (instructing that subjective residuals of traumatic brain injuries with a distinct diagnosis, such as migraine headaches, are to be evaluated separately under the related Diagnostic Code).

With regard to the claim for entitlement to a TDIU, the Veteran asserts that he is unable to work as the result of his service-connected left shoulder disability, thereby implicitly raising a claim of entitlement to a TDIU pursuant to Rice, 22 Vet. App.at 453-54.  As the Veteran has not received related notice for this claim, the claim must be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with a notice letter for the claim of entitlement to a TDIU.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct a relevant examination to determine the nature of any cervical, lumbar, bilateral knee, bilateral hand, and left side/rib disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical, lumbar, bilateral knee, bilateral hand, and left side/rib disability are related to his active service, to include his credible report of sustaining injuries to his back, neck, knees, hands, and left side when falling from a ladder during service.  

Additionally, the examiner is asked to consider, the Veteran's documented treatment during service for left knee pain in March 1973 and a left thumb injury in May 1973.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct an appropriate medical examination to determine the nature of the Veteran's headaches.

The examiner is to provide an opinion as to:

(1) Whether it is at least as likely as not (a 50 percent or greater probability) that any current chronic headache disorder is related to his active service, to include the documented complaints of headaches in January, June, and October 1973, and March 1974.

(2) Whether it is at least as likely as not (a 50 percent or greater probability) that any current chronic headache disorder is caused by or aggravated by his service-connected head injury residuals. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the issues remaining on appeal, including entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


